Name: Commission Regulation (EEC) No 3163/89 of 23 October 1989 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: plant product;  distributive trades;  economic policy;  consumption;  production
 Date Published: nan

 No L 307/20 24. 10. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3163/89 of 23 October 1989 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Article 1 Having regard to Council -Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 4003/87 (2), and in particular Article 2 (4) thereof, Article 11 of Regulation (EEC) No 1799/76 is hereby replaced by the following : 'Article 11 1 . For fibre flax, the aid application referred to in Article 8 ( 1 ) of Commission Regulation (EEC) No 1 164/89 (*), where appropriate supplemented within the time limits laid down for submitting such application by the particulars referred to in paragraph 2, shall be regarded as equivalent to a crop declaration for the purposes of granting aid for linseed . 2. Flax shall be deemed retted but not deseeded within the meaning of Article 10a (2) where the aid application does not include the following particulars :  the areas harvested retted but not deseeded and the areas harvested otherwise than retted but not deseeded,  the place of storage of the flax straw, or, if it has been sold and delivered, the surname, forename(s) and address of the purchaser, together with particulars of the quantities delivered and, in the case of deseeded flax, the quantities of seed harvested and the place of storage of such seed or, if it has been sold and delivered, the surname, forename(s) and address of the purchaser together with particulars of the quantities delivered. 3. Articles 7 and 8 ( 1 ) second subparagraph, (4) and (5) of Regulation (EEC) No 1164/89 shall apply in the case of aid for linseed. Whereas Article 1 1 of Commission Regulation (EEC) No 1799/76 (3), as last amended by Regulation (EEC) No 1 208/87 (4), provides that every grower of fibre flax is to submit a crop declaration not later than 30 November each year ; whereas, in accordance with paragraph 3 of that Article, the aid application referred to in Article 8 ( 1 ) of Commission Regulation (EEC) No 1 1 64/89 of 28 April 1989 laying down detailed rules concerning the aid for fibre flax and hemp (*) is to be regarded as equivalent to a crop declaration under certain conditions ; whereas, with a view to simplifying the application of the aid system for linseed, provision should be made on the one hand that in all cases the aid application is to be regarded as equivalent to a crop declaration and on the other hand that the necessary provisions should be laid down to enable aid applications to be distinguished by the type of fibre flax produced ; 0 OJ No L 121 , 29 . 4. 1989, p. 4. Whereas Articles 7 and 8 ( 1 ) second subparagraph, (4) and (5) of Regulation (EEC) No 1164/89 lay down special provisions for cases where the areas recorded during checks do not prove to correspond to those declared ; whereas, in order to ensure that the aid system for such flax operates smoothly, it should be provided that the abovementioned provisions are to apply in the framework of aid for linseed ; (') OJ No L 67, 15 . 3 . 1976, p. 29. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1989/90 marketing year. (2) OJ No L 377, 31 . 12. 1987, p . 46. O OJ No L 201 , 27 . 7. 1976, p. 14. (4) OJ No L 115, 1 . 5 . 1987, p. 26. (4 OJ No L 121 , 29 . 4. 1989, p. 4. 24. 10 . 89 Official Journal of the European Communities No L 307/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1989. For the Commission Ray MAC SHARRY Member of the Commission